El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
En el año de 1904 falleció don Manuel González y Fer-nández. Durante sn matrimonio con doña Clementina Lugo y Calzada había adquirido las tres fincas rústicas a que se re-fiere este pleito, situadas todas en el término municipal de Naguabo, distrito judicial de Hnmaeao. La propiedad de dichas fincas a la muerte del señor González pasó a su in-dicada esposa y a sns legítimos hijos María, Manuela, Aristides, Manuel, Carlota y Clementina y así se hizo constar en el registro de la propiedad.
El 5 de junio de 1908 doña Clementina Lugo y Calzada por sn propio derecho y a nombre de sns menores hijos no emancipados entonces, Manuel, Carlota, Clementina y Aristides González y Lugo, y María y Manuel González y Lugo, ambos por sn propio derecho, comparecieron ante notario piíblico y vendieron las repetidas tres fincas a José J. Be-nítez. Previamente la Sra. Lugo había sido autorizada para vender las participaciones correspondientes a sns meno-res hijos en las indicadas fincas por la Corte de Distrito de San Juan. Benítez entró inmediatamente en la .posesión de las tierras y las arrendó, hipotecó y vendió finalmente, en 1913 y 1914, a otras personas. Las ventas se verificaron des-pués de iniciado este pleito que lo fué en 1913. La demanda enmendada que se archivó en Ponce está fechada en 1916.
Basándose en que la venta era una mera nulidad en cuan-to a ellos porque se había llevado a efecto en contravención a la ley, los demandantes pidieron a la corte que así lo de-*396clarara; que les reconociera su derecho a disfrutar de sus condominios consistentes en tres sextas partes proindiyisas de la mitad también proindivisa de cada nna de las fincas; que decretara la división de la comunidad y la entrega de sus participaciones a 'los demandantes y que condenara al de-mandado Benitez a satisfacer a los demandantes la suma de ocho mil pesos por rentas, productos, beneficios y utilidades, con más las costas del pleito.
Fueron varios los demandados, pero sólo es necesario que nos refiramos a la contestación de Benitez. Sostuvo éste en primer término la validez del contrato y alegó también que la venta de la participación de los menores fué necesaria y que los menores se enriquecieron con su precio, y pidió a la corte que desestimara la demanda, y para el caso de que decidiera que el contrato era nulo, solicitó que se condenara a los demandantes a reintegrarle el precio de la venta.
La corte de distrito escribió una extensa y bien traba-jada opinión y decidió finalmente el pleito por su sentencia de 30 de enero de 1918 por virtud de la cual declaró, entre otras cosas, que la autorización de la corte y el contrato de venta eran nulos, inexistentes y de ningún valor ni efecto legal en cuanto a los menores demandantes; que eso no obs-tante Benitez había sido un poseedor de buena fe hasta el día en que fué interpelado judicialmente y sólo a partir de esa fecha venía obligado a devolver los frutos cuya cuantía se fijaría en una acción separada y que los demandantes de-bían reintegrar al demandado Benitez el precio de la venta correspondiente a sus participaciones en las fincas.
Las partes demandantes y demandadas apelaron y sus recursos se tramitaron y vieron conjuntamente y conjunta-mente también serán resueltos por esta Corte Suprema.
Como se ve la verdadera cuestión fundamental envuelta en este pleito es la de si una autorización judicial para vender bienes de menores concedida por una corte de distrito que no es la del lugar en que los bienes están situados, es o- no nula.
*397Cuando la Corte de Distrito de Ponce dictó la sentencia apelada, aun no había resuelto esta Corte Suprema los casos de Martorell et al. v. J. Ochoa y Hermano et al., 26 D. P. R. 689, y Ajenjo y Santiago et al., v. Santiago et al., 26 D. P. R. 713, en los cuales se estudió ampliamente y se deci-dió la indicada cuestión revocando cierta jurisprudencia es-tablecida con anterioridad.
El resumen del caso de Ajenjo, dice:
‘ ‘Las escrituras de enajenación de bienes .inmuebles de. menores Otorgadas con autorización de la corte de' distrito en que no radi-can los bienes, no adolecen de vicio de nulidad pues aquella corte tiene jurisdicción para actuar por razón de la materia- -y- también competencia para otorgar la autorización, derivada- de la sumisión de la parte con arreglo a los artículos 76 y 77 del Código de Enjui-ciamiento Civil que han sido tomados de la antigua- Ley de Enjui-ciamiento Civil española.
“Se ha establecido como-regla general por el Tribunal Supremo de España y la Dirección General de los’ Registros que en los actos de jurisdicción voluntaria la ley concede la competencia al juez a quien se haya acudido; y como la autorización para enajenar bienes de menores es un acto de jurisdicción voluntaria, también a esa auto-rización es aplicable la doctrina expuesta.”
Siendo ello así, cae por su base la acción ejercitada por los demandantes en este pleito, porque válida y eficaz la autorización concedida por la Corte de Distrito de San Juan, la venta de sus participaciones en los bienes inmuebles de que se trata, fué también un acto válido y eficaz,
En tal virtud debe declararse sin lugar el recurso esta-blecido por los demándantes, con lugar el interpuesto por los demandados, revocarse la sentencia apelada y desestimarse la demanda, todo sin especial condenación de costas.

Revocada la sentencia apelada y desestimada la demanda, sin especial condena de costas.

Jueces concurrentes: Sr. Presidente Hernández y Aso-ciado Sr. Hutchison. El Juez Asociado Sr. Aldrey no in-tervino en la resolución de este caso.
El Juez Asociado Sr. Wolf disintió.